Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made and entered into as of this
7th day of January 2016, by and between Aegerion Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), and Mary T. Szela (the “Employee”).

W I T N E S S E T H :

WHEREAS, the Company desires to employ Employee as its Chief Executive Officer
and Employee desires to accept such employment; and

WHEREAS, the Company desires to enter into this Agreement regarding the terms of
Employee’s employment, and Employee desires to enter into this Agreement and to
accept the terms and provisions of such employment, as embodied in this
Agreement.

Section 1. Definitions.

(a) “Accrued Obligations” shall mean (i) all accrued but unpaid Base Salary
through the Date of Termination, (ii) any unpaid or unreimbursed expenses
incurred in accordance with Section 6 hereof, and (iii) any accrued but unused
vacation time through the Date of Termination.

(b) “Base Salary” shall mean the salary provided for in Section 4(a) hereof.

(c) “Board” shall mean the Board of Directors of the Company.

(d) “Confidentiality Agreement” shall mean the Company’s Confidentiality,
Assignment and Noncompetition Agreement attached hereto as Exhibit A.

(e) “Cause” shall mean (i) Employee’s failure (except where due to a
Disability), neglect, or refusal to perform in any material respect Employee’s
duties and responsibilities, (ii) any act of Employee that has, or could
reasonably be expected to have, the effect of injuring the business of the
Company or its affiliates in any material respect, (iii) Employee’s conviction
of, or plea of guilty or no contest to: (x) a felony or (y) any other criminal
charge that has, or could be reasonably expected to have, an adverse impact on
the performance of Employee’s duties to the Company or otherwise result in
material injury to the reputation or business of the Company or its affiliates,
(iv) the commission by Employee of an act of fraud or embezzlement against the
Company or its affiliates, or any other act that creates or reasonably could
create negative or adverse publicity for the Company or its affiliates; (v) any
material violation by Employee of the policies of the Company or its affiliates,
including but not limited to those relating to sexual harassment or business
conduct, and those otherwise set forth in the manuals or statements of policy of
the Company or its affiliates, (vi) Employee’s violation of federal or state
securities laws, or (vii) Employee’s breach of this Agreement or breach of the
Confidentiality Agreement.

(f) “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder.

(g) “Date of Termination” shall mean the date on which Employee’s employment
terminates.

(h) “Disability” shall mean any physical or mental disability or infirmity of
Employee that prevents the performance of Employee’s duties for a period of
(i) ninety (90) consecutive days or (ii) one hundred twenty
(120) non-consecutive days during any twelve (12) month period. Any



--------------------------------------------------------------------------------

question as to the existence, extent, or potentiality of Employee’s Disability
upon which Employee and the Company cannot agree shall be determined by a
qualified, independent physician selected by the Company and approved by
Employee or, if applicable, her guardian (which approval shall not be
unreasonably withheld). The determination of any such physician shall be final
and conclusive for all purposes of this Agreement.

(i) “Effective Date” shall mean January 6, 2016.

(j) “Good Reason” shall mean, without Employee’s consent, (i) a material
diminution in Employee’s duties, or responsibilities, or assignment to Employee
of duties not commensurate with her position, (ii) a reduction in Base Salary as
set forth in Section 4(a) hereof (other than pursuant to an across-the-board
reduction applicable to all similarly situated executives), (iii) any
requirement by or directive from the Company that Employee permanently relocate
her principal residence or (iv) any other material breach of a provision of this
Agreement by the Company (other than a provision that is covered by clause (i),
(ii) or (iii) above). Employee acknowledges and agrees that Employee’s exclusive
remedy in the event of any breach of this Agreement shall be to assert Good
Reason pursuant to the terms and conditions of Section 7(e) hereof.
Notwithstanding the foregoing, during the Term, in the event that the Company
reasonably believes that Employee may have engaged in conduct that could
constitute Cause hereunder, the Company may, in its sole and absolute
discretion, suspend Employee from performing Employee’s duties hereunder, and in
no event shall any such suspension constitute an event pursuant to which
Employee may terminate employment with Good Reason or otherwise constitute a
breach hereunder; provided, that no such suspension shall alter the Company’s
obligations under this Agreement during such period of suspension.

(k) “Release of Claims” shall mean a release of claims made by the Employee in
favor of the Company and its affiliates in the form attached hereto as Exhibit A
(with any updates determined by the Company to be necessary to comply with
applicable law) and the execution of which is a condition precedent to
Employee’s eligibility for Severance Benefits, the Accelerated Equity Benefit
and the Pro-Rata Bonus Payment in the event her employment is terminated by the
Company without Cause or by Employee for Good Reason, as described in Sections
7(d) and 7(e), or following a Sale Event, as described in Section 7(g).

(l) “Severance Benefits” shall mean continued payment of Base Salary during the
Severance Term, payable in accordance with the Company’s regular payroll
practices.

(m) “Severance Term” shall mean (i) the twelve (12) month period, which
commences on the first day following the Date of Termination following
termination by the Company without Cause or by Employee for Good Reason or
(ii) if the Date of Termination occurs within eighteen (18) months after a Sale
Event, the eighteen (18) month period, which commences on the first day
following the Date of Termination following termination by the Company without
Cause or by Employee for Good Reason.

Section 2. Acceptance and Term.

Commencing on the Effective Date, the Company agrees to employ Employee on an
at-will basis (subject to the terms of Sections 7(d) and 7(e) hereof), and
Employee agrees to accept such employment and serve the Company, in accordance
with the terms and conditions set forth herein. The term of employment shall
commence on the Effective Date and continue until terminated by either party at
any time, subject to the provisions herein (referred to herein as the “Term”).

 

2



--------------------------------------------------------------------------------

Section 3. Position, Duties, and Responsibilities; Place of Performance.

(a) Position, Duties, and Responsibilities. During the Term, Employee shall be
employed and serve as Chief Executive Officer of the Company (together with such
other position or positions consistent with Employee’s title or as the Company
shall specify from time to time) and shall have such duties and responsibilities
commensurate therewith, and such other duties as may be assigned and/or
prescribed from time to time by the Board or its designee. On the Effective
Date, the Board will appoint Employee to serve as a member of the Board in such
class or classes of the Board as determined by the Board. During the Term, the
Board will nominate Employee for election to the Board by the Company’s
stockholders; provided that Employee hereby submits written notice of
resignation to the Board, effective as of the date on which Employee ceases to
serve as Chief Executive Officer.

(b) Performance. Employee shall devote her full business time, attention, skill,
and best efforts to the performance of her duties under this Agreement and shall
not engage in any other business or occupation during the Term, including,
without limitation, any activity that (x) conflicts with the interests of the
Company, (y) interferes with the proper and efficient performance of Employee’s
duties for the Company, or (z) interferes with Employee’s exercise of judgment
in the Company’s best interests. Notwithstanding the foregoing, nothing herein
shall preclude Employee from: (i) continuing to serve on existing boards of
directors of Novo Nordisk, Coherus Biosciences and Suneva Medical or any
replacement of these boards in the future provided that a replacement board
shall not cause Employee to be serving on more than two other public company
boards unless approved by the Chairman of the Board; (ii) serving, with the
prior consent and approval of the Chairman of the Board, as a member of no more
than one other board of directors provided that service on any such replacement
board in the case of (i) above, or any additional boards in the case of
(ii) above, complies with the factors contained in (x), (y) and (z) above or
advisory boards (or their equivalents in the case of a non-corporate entity) of
non-competing businesses and charitable organizations; (iii) engaging in
charitable activities and community affairs; and (iv) managing Employee’s
personal investments and affairs; provided, however, that the activities set out
in clauses (i), (ii), (iii) and (iv) shall be limited by Employee so as not to
interfere, individually or in the aggregate, with the performance of Employee’s
duties and responsibilities hereunder, pose a conflict of interest or violate
any provision of this Agreement. Employee represents that she has provided the
Company with a comprehensive list of all outside professional activities with
which she is currently involved or reasonably expects to become involved at the
current time. In the event that, during her employment by the Company, the
Employee desires to engage in other outside professional activities, not
included on such list, Employee will, prior to engaging in any such activities,
first seek written approval from the Chairman of the Board and such approval
shall not be unreasonably withheld.

Section 4. Compensation.

(a) Base Salary. In exchange for Employee’s satisfactory performance of her
duties and responsibilities, Employee initially shall be paid a semi-monthly
Base Salary of $28,731.25 ($689,550.00 on an annualized basis), payable in
accordance with the regular payroll practices of the Company. All payments in
this Agreement are on a gross, pre-tax basis and shall be subject to all
applicable federal, state and local withholding, payroll and other taxes.

(b) Target Bonus. In addition to the Base Salary, Employee will be eligible to
earn an annual target bonus of up to 60% of her Base Salary (the “Target
Bonus”). The actual amount of such bonus, if any, will be determined by the
Board (or a committee thereof) based upon Company performance and any other
factors that the Board (or a committee thereof), in its discretion, deem
appropriate. Employee’s achievement of such milestones, as well as the amount of
any bonus, shall be determined by the Board in their sole discretion. Typically,
bonuses, if any, are paid out no later than

 

3



--------------------------------------------------------------------------------

March 15 of the year following the applicable bonus year. Except as otherwise
provided in Section 7 of this Agreement, Employee must be employed by the
Company at the time of any such bonus payment in order to be eligible for any
such payment.

(c) Housing Allowance/Commuting Costs. Employee will continue to maintain her
permanent residence in the Chicago, Illinois area. Until such time, if any, as
Employee relocates to the Cambridge, Massachusetts area, Employee will receive a
monthly housing allowance of up to $7,200 per month for the rental of an
apartment in the Cambridge, Massachusetts area. The amount of the monthly
housing allowance will be grossed up by the Company in order to fully offset the
tax liability of the Employee for such allowance. Employee will also be
reimbursed for airfare and related travel expenses for commuting-related travel
to and from the Chicago, Illinois area and the Cambridge, Massachusetts area.
The Company agrees to purchase an American Airlines Airpass (or a comparable
pass on another airline selected by the Employee) for Employee for use during
the term of this Agreement. If, prior to the 12-month anniversary of the
Effective Date, Employee resigns without Good Reason or the Company terminates
Employee’s employment for Cause, then Employee agrees to repay to the Company
the net amount of the housing allowance provided through the Date of Termination
and all airfare and travel related expenses reimbursed under this Subsection
provided through the Date of Termination within 30 days of such Date of
Termination.

(d) Stock Options/Equity Grants. On January 7, 2016, the Company will grant
Employee an option to purchase 600,000 shares of the Company’s common stock,
$0.001 par value per share (the “Common Stock”), issued pursuant to the terms of
the Company’s Inducement Award Stock Option Plan (or a successor plan, if any)
(the “Inducement Plan”) and/or the 2010 Stock Option and Incentive Plan as
amended through the date hereof (the “2010 Stock Option and Incentive Plan”) and
subject to the terms of a stock option agreement thereunder (the “Option
Award”). The options subject to the Option Award shall have an exercise price
equal to the closing trading price of the Common Stock on the date of grant. The
Option Award will be subject to vesting in accordance with the terms of the
Inducement Plan and/or the 2010 Stock Option and Incentive Plan, as the case may
be, Section 7(d) of this Agreement and the stock option agreement(s);
specifically the Option Award will vest over four years, with twenty-five
percent (25%) vesting on the one (1)-year anniversary of the grant date and the
remaining options vesting in equal monthly installments over the remaining three
(3) years of the four (4)-year vesting period; provided, however, Employee must
remain continuously employed through the applicable vesting date. The Option
Award shall be subject to the terms set forth in the Option Award, the terms of
the Inducement Plan and/or the 2010 Stock Option and Incentive Plan, as the case
may be, any applicable shareholder and/or option holder agreements and other
restrictions and limitations generally applicable to Common Stock of the Company
or equity awards held by Company executives and/or employees or otherwise
imposed by law.

(e) Annual Tax and Financial Planning Stipend. During the Term, the Company
will, subject to receipt of appropriate documentation, reimburse Employee up to
$15,000 on an annual basis to be used for tax and financial planning, prorated
for any partial year of employment.

Section 5. Employee Benefits.

During the Term, Employee shall be eligible to participate in health insurance
and other benefits provided generally to similarly situated employees of the
Company, subject to the terms and conditions of the applicable benefit plans
(which shall govern). In addition to holidays recognized by the Company,
Employee also shall be eligible to earn five (5) weeks of vacation per year.
Nothing contained herein shall be construed to limit the Company’s ability to
amend, suspend, or terminate any employee benefit plan or policy at any time
without providing Employee notice, and the right to do so is expressly reserved.

 

4



--------------------------------------------------------------------------------

Section 6. Reimbursement of Business Expenses.

During the Term, the Company shall pay (or promptly reimburse Employee) for
documented, out-of-pocket expenses reasonably incurred by Employee in the course
of performing her duties and responsibilities hereunder, which are consistent
with the Company’s policies in effect from time to time with respect to business
expenses, subject to the Company’s requirements with respect to reporting of
such expenses.

Section 7. Termination of Employment.

(a) General. Employee’s employment with the Company shall terminate upon the
earliest to occur of: (i) Employee’s death, (ii) a termination by reason of a
Disability, (iii) a termination by the Company with or without Cause, and (iv) a
termination by Employee with or without Good Reason.

(b) Termination Due to Death or Disability. Employee’s employment under this
Agreement shall terminate automatically upon Employee’s death. The Company also
may terminate Employee’s employment immediately upon the occurrence of a
Disability, such termination to be effective upon Employee’s receipt of written
notice of such termination. In the event of Employee’s termination as a result
of Employee’s death or Disability, except as otherwise provided in Section 7(g),
Employee’s or Employee’s estates or beneficiaries, as the case may be, sole and
exclusive remedy shall be receipt of the Accrued Obligations, and Employee shall
have no further rights to any compensation or any other benefits under this
Agreement.

(c) Termination by the Company with Cause.

(i) The Company may terminate Employee’s employment at any time with Cause,
effective upon Employee’s receipt of written notice of such termination;
provided, however, that with respect to any Cause termination relying on clause
(i), (ii), (v), or (vii) of the definition of Cause set forth in Section 1(e)
hereof, to the extent that such act or acts or failure or failures to act are
curable, as determined by the Board in its sole discretion, Employee shall be
given thirty (30) days’ written notice by the Company of its intention to
terminate her with Cause, such notice to state the act or acts or failure or
failures to act that constitute the grounds on which the proposed termination
with Cause is based, and such termination shall be effective at the expiration
of such thirty (30) day notice period unless Employee has fully cured such act
or acts or failure or failures to act, to the Company’s complete satisfaction,
that give rise to Cause during such period.

(ii) In the event that the Company terminates Employee’s employment with Cause,
Employee shall be entitled only to the Accrued Obligations. Following such
termination of Employee’s employment with Cause, except as set forth in this
Section 7(c)(ii) or as otherwise provided in Section 7(g), Employee shall have
no further rights to any compensation or any other benefits under this
Agreement. For the avoidance of doubt, Employee’s sole and exclusive remedy upon
a termination of employment by the Company with Cause shall be receipt of the
Accrued Obligations.

(d) Termination by the Company without Cause. The Company may terminate
Employee’s employment at any time without Cause, effective upon Employee’s
receipt of written notice of such termination. In the event that Employee’s
employment is terminated by the Company without Cause (other than due to death
or Disability) and provided that she fully executes and does not revoke an
effective Release of Claims as described in Section 7(h), Employee shall be
eligible for:

 

5



--------------------------------------------------------------------------------

(i) The Accrued Obligations; and

(ii) The Severance Benefits.

Notwithstanding the foregoing, the Severance Benefits shall immediately
terminate, and the Company shall have no further obligations to Employee with
respect thereto, in the event that Employee breaches any provision of the
Confidentiality Agreement or the Release of Claims. Any such termination of
payment or benefits shall have no effect on the Release of Claims or any of
Employee’s post-employment obligations to the Company. Following such
termination of Employee’s employment by the Company without Cause, except as set
forth in this Section 7(d), Employee shall have no further rights to any
compensation or any other benefits under this Agreement. For the avoidance of
doubt, except as otherwise provided in Section 7(g), Employee’s sole and
exclusive remedy upon a termination of employment by the Company without Cause
shall be receipt of (i) the Severance Benefits, subject to her execution of the
Release of Claims, and (ii) the Accrued Obligations, subject to her execution of
the Release of Claims.

If the Company makes overpayments of Severance Benefits, Employee promptly shall
return any such overpayments to the Company and/or hereby authorizes deductions
from future Severance Benefit amounts.

(e) Termination by Employee with Good Reason. Employee may terminate her
employment with Good Reason by providing the Company thirty (30) days’ written
notice setting forth in reasonable specificity the event that constitutes Good
Reason, which written notice, to be effective, must be provided to the Company
within thirty (30) days of the occurrence of such event. During such thirty
(30) day notice period, the Company shall have a cure right (if curable), and if
not cured within such period, Employee’s termination will be effective upon the
expiration of such cure period, and Employee shall be entitled to the same
payments and benefits as provided in Section 7(d) hereof, subject to the same
conditions on payment and benefits as described in Section 7(d) hereof.
Following such termination of Employee’s employment by Employee with Good
Reason, except as set forth in this Section 7(e) or as otherwise provided in
Section 7(g), Employee shall have no further rights to any compensation or any
other benefits under this Agreement. For the avoidance of doubt, except as
otherwise provided in Section 7(g), Employee’s sole and exclusive remedy upon a
termination of employment with Good Reason shall be receipt of the Severance
Benefits, subject to her execution of the Release of Claims, and (ii) the
Accrued Obligations, subject to her execution of the Release of Claims.

(f) Termination by Employee without Good Reason. Employee may terminate her
employment without Good Reason by providing the Company sixty (60) days’ written
notice of such termination. In the event of a termination of employment by
Employee under this Section 7(f), Employee shall be entitled only to the Accrued
Obligations. In the event of termination of Employee’s employment under this
Section 7(f), the Company may, in its sole and absolute discretion, by written
notice accelerate such date of termination without changing the characterization
of such termination as a termination by Employee without Good Reason. Following
such termination of Employee’s employment by Employee without Good Reason,
except as set forth in this Section 7(f) or as otherwise provided in
Section 7(g), Employee shall have no further rights to any compensation or any
other benefits under this Agreement. For the avoidance of doubt, except as
otherwise provided in Section 7(g), Employee’s sole and exclusive remedy upon a
termination of employment by Employee without Good Reason shall be receipt of
the Accrued Obligations.

(g) Termination following a Sale Event. In the event Employee’s employment is
terminated within eighteen (18) months following a Sale Event (as such term is
defined in the Inducement Plan and/or the 2010 Stock Option and Incentive Plan,
as the case may be) (a) by the Company for any reason other than as a result of
Employee’s death or Disability pursuant to Section 7(b) or a with Cause

 

6



--------------------------------------------------------------------------------

termination relying on clause (iii), (iv) or (vi) of the definition of Cause set
forth in Section 1(e) hereof or (b) by Employee with Good Reason pursuant to
Section 7(e), provided that she fully executes and does not revoke an effective
Release of Claims as described in Section 7(h) and continues to comply with the
Confidentiality Agreement, Employee shall be eligible for (in lieu of, and not
in addition to, any payments described in Section 7(c), (d), or (e) of this
Agreement):

(i) The Accrued Obligations;

(ii) The Severance Benefits;

(iii) acceleration of the vesting of 100% of Employee’s then outstanding
unvested equity awards, such that all unvested equity awards vest and become
fully exercisable or non-forfeitable as of the Date of Termination (the
“Accelerated Equity Benefit”), in which case Employee shall have ninety
(90) days from the Date of Termination to exercise the vested equity awards; and

(iv) payment of a pro rata portion of Employee’s target annual bonus for the
year in which the Date of Termination occurs, the amount of which is calculated
based on the number of days she is employed by the Company in the year of the
Date of Termination and based upon the determination by the Board of achievement
of the Company against the Company’s corporate goals for such year pursuant to
Section 4(b) of this Agreement (the “Pro Rata Bonus Payment”).

Notwithstanding the foregoing, the Severance Benefits shall immediately
terminate, and the Company shall have no further obligations to Employee with
respect thereto, in the event that Employee breaches any provision of the
Confidentiality Agreement or the Release of Claims. Any such termination of
payment or benefits shall have no effect on the Release of Claims or any of
Employee’s post-employment obligations to the Company. If the Company makes
overpayments of Severance Benefits, Employee promptly shall return any such
overpayments to the Company and/or hereby authorizes deductions from future
Severance Benefit amounts.

(h) Release. Notwithstanding any provision herein to the contrary, the payment
of the Severance Benefits and the Pro Rata Bonus Payment, and the provision of
the Accelerated Equity Benefit, pursuant to subsection (d), (e) or (g) of this
Section 7, shall be conditioned upon Employee’s execution, delivery to the
Company, and non-revocation of the Release of Claims (and the expiration of any
revocation period contained in such Release of Claims) in accordance with the
time limits set forth therein (and, in all events, within sixty (60) days
following the Date of termination). If Employee fails to execute the Release of
Claims in such a timely manner, or timely revokes Employee’s acceptance of such
release following its execution, Employee shall not be entitled to any of the
Severance Benefits, the Pro Rata Bonus Payment, or the Accelerated Equity
Benefit. Payment of the Severance Benefits will commence on the first regular
Company payday that is at least five (5) business days following the date the
Company receives a timely, effective and non-revocable Release of Claims (the
“Payment Date”); provided, however, that the first payment will be retroactive
to the day immediately following the Date of Termination. Payment of the Pro
Rata Bonus Payment will also be made on the Payment Date. Notwithstanding the
foregoing, to the extent that any portion of the Severance Benefits or Pro Rata
Bonus Payment constitutes “non-qualified deferred compensation” subject to
Section 409A of the Code, any payment of such portion scheduled to occur prior
to the sixtieth (60th) day following the date of Employee’s termination of
employment hereunder, but for the condition on executing the Release of Claims
as set forth herein, shall not be made until the first regularly scheduled
payroll date following such sixtieth (60th) day, after which any remaining such
benefits shall thereafter be provided to Employee according to the applicable
schedule set forth herein.

 

7



--------------------------------------------------------------------------------

Section 8. Confidentiality Agreement; Cooperation.

(a) Confidentiality Agreement. As a condition of Employee’s employment with the
Company under the terms of this Agreement, Employee has executed and delivered
to the Company a Confidentiality Agreement. The parties hereto acknowledge and
agree that this Agreement and the Confidentiality Agreement shall be considered
separate contracts. In addition, Employee represents and warrants that she shall
be able to and will perform the duties of this position without utilizing any
confidential and/or proprietary information that Employee may have obtained in
connection with employment with any prior employer, and that she shall not
(i) disclose any such information to the Company, or (ii) induce any Company
employee to use any such information, in either case in violation of any
confidentiality obligation, whether by agreement or otherwise.

(b) Litigation and Regulatory Cooperation. During and after Employee’s
employment, Employee shall cooperate fully with the Company in the defense or
prosecution of any claims or actions now in existence or which may be brought in
the future against or on behalf of the Company which relate to events or
occurrences that transpired while the Company employed Employee, provided, that
the Employee will not have an obligation under this paragraph with respect to
any claim in which the Employee has filed directly against the Company or
related persons or entities or if such cooperation would be materially adverse
to her own legal interests. The Employee’s full cooperation in connection with
such claims or actions shall include, but not be limited to, being available to
meet with counsel to prepare for discovery or trial and to act as a witness on
behalf of the Company at mutually convenient times. During and after Employee’s
employment, Employee also shall cooperate fully with the Company in connection
with any investigation or review of any federal, state or local regulatory
authority as any such investigation or review relates to events or occurrences
that transpired while Employee was employed by the Company, provided Employee
will not have any obligation under this paragraph with respect to any claim in
which Employee has filed directly against the Company or related persons or
entities. The Company shall reimburse Employee for any reasonable out-of-pocket
expenses incurred in connection with Employee’s performance of obligations
pursuant to this Section 8(b).

Section 9. Taxes.

The Company may withhold from any payments made under this Agreement all
applicable taxes, including but not limited to income, employment, and social
insurance taxes, as shall be required by law. Employee acknowledges and
represents that the Company has not provided any tax advice to her in connection
with this Agreement and that Employee has been advised by the Company to seek
tax advice from Employee’s own tax advisors regarding this Agreement and
payments that may be made to him pursuant to this Agreement, including
specifically, the application of the provisions of Section 409A of the Code to
such payments. The Company shall have no liability to Employee or to any other
person if any of the provisions of this Agreement are determined to constitute
deferred compensation subject to Section 409A but that do not satisfy an
exemption from, or the conditions of, that section.

Section 10. Additional Section 409A Provisions.

Notwithstanding any provision in this Agreement to the contrary:

(a) If at the time of the Employee’s separation from service within the meaning
of Section 409A of the Code, the Company determines that the Employee is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then to the extent any payment or benefit that the Employee becomes entitled to
under this Agreement on account of the Employee’s separation from service is
“non-qualified deferred compensation” subject to Section 409A of the Code and
not otherwise

 

8



--------------------------------------------------------------------------------

exempt, such payment shall not be payable and such benefit shall not be provided
until the date that is the earlier of (i) six months and one day after the
Employee’s separation from service, or (ii) the Employee’s death. If any such
delayed cash payment is otherwise payable on an installment basis, the first
payment shall include a catch-up payment covering amounts that would otherwise
have been paid during the six-month period but for the application of this
provision, and the balance of the installments shall be payable in accordance
with their original schedule.

(b) Each payment in a series of payments hereunder shall be deemed to be a
separate payment for purposes of Section 409A of the Code. Neither the Company
nor Employee shall have the right to accelerate or defer the delivery of any
such payments except to the extent specifically permitted or required by
Section 409A.

(c) To the extent that any right to reimbursement of expenses or payment of any
benefit in-kind under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A of the Code), (i) any such
expense reimbursement or payment shall be made by the Company no later than the
last day of the taxable year following the taxable year in which such expense
was incurred by Employee, (ii) the right to reimbursement, payment or in-kind
benefits shall not be subject to liquidation or exchange for another benefit,
and (iii) the amount of expenses eligible for reimbursement, payment or in-kind
benefits provided during any taxable year shall not affect the expenses eligible
for reimbursement or in-kind benefits to be provided in any other taxable year;
provided, that the foregoing clause shall not be violated with regard to
expenses reimbursed under any arrangement covered by Section 105(b) of the Code
solely because such expenses are subject to a limit related to the period the
arrangement is in effect.

(d) To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Employee’s termination of employment, then such payments or benefits shall be
payable only upon the Employee’s “separation from service.” The determination of
whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h).

(e) The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party. While the payments and benefits provided
hereunder are intended to be structured in a manner to avoid the implication of
any penalty taxes under Section 409A of the Code, in no event whatsoever shall
the Company or any of its affiliates be liable for any additional tax, interest,
or penalties that may be imposed on Employee as a result of Section 409A of the
Code or any damages for failing to comply with Section 409A of the Code (other
than for withholding obligations or other obligations applicable to employers,
if any, under Section 409A of the Code).

Section 11. Successors and Assigns.

(a) The Company. This Agreement shall inure to the benefit of the Company and
its respective successors and assigns. This Agreement may not be assigned by the
Company without Employee’s prior consent.

 

9



--------------------------------------------------------------------------------

(b) Employee. Employee’s rights and obligations under this Agreement shall not
be transferable by Employee by assignment or otherwise, without the prior
written consent of the Company; provided, however, that if Employee shall die,
all cash amounts then payable to Employee hereunder shall be paid in accordance
with the terms of this Agreement to Employee’s devisee, legatee, or other
designee, or if there be no such designee, to Employee’s estate.

Section 12. Waiver and Amendments.

Any waiver, alteration, amendment, or modification of any of the terms of this
Agreement shall be valid only if made in writing and signed by each of the
parties hereto; provided, however, that any such waiver, alteration, amendment,
or modification must be consented to on the Company’s behalf by the Board. No
waiver by either of the parties hereto of their rights hereunder shall be deemed
to constitute a waiver with respect to any subsequent occurrences or
transactions hereunder unless such waiver specifically states that it is to be
construed as a continuing waiver.

Section 13. Severability.

If any covenants or such other provisions of this Agreement are found to be
invalid or unenforceable by a final determination of a court of competent
jurisdiction, (a) the remaining terms and provisions hereof shall be unimpaired,
and (b) the invalid or unenforceable term or provision hereof shall be deemed
replaced by a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision hereof.

Section 14. Governing Law and Jurisdiction.

This is a Massachusetts contract and shall be construed under and be governed in
all respects by the laws of the Commonwealth of Massachusetts without giving
effect to the conflict of laws principles of such state. With respect to any
disputes concerning federal law, such disputes shall be determined in accordance
with the law as it would be interpreted and applied by the United States Court
of Appeals for the First Circuit. To the extent that any court action is
initiated to enforce this Agreement, the parties hereby consent to the
non-exclusive jurisdiction of the state and federal courts of the Commonwealth
of Massachusetts. Accordingly, with respect to any such court action, Employee
(a) submits to the personal jurisdiction of such courts; (b) consents to service
of process; and (c) waives any other requirement (whether imposed by statute,
rule of court, or otherwise) with respect to personal jurisdiction or service of
process.

Section 15. Notices.

(a) Place of Delivery. Every notice or other communication relating to this
Agreement shall be in writing, and shall be mailed to or delivered to the party
for whom or which it is intended at such address as may from time to time be
designated by it in a notice mailed or delivered to the other party as herein
provided; provided, that unless and until some other address be so designated,
all notices and communications by Employee to the Company shall be mailed or
delivered to the Company at its principal executive office, and all notices and
communications by the Company to Employee may be given to Employee personally or
may be mailed to Employee at Employee’s last known address, as reflected in the
Company’s records.

(b) Date of Delivery. Any notice so addressed shall be deemed to be given or
received (i) if delivered by hand, on the date of such delivery, (ii) if mailed
by courier or by overnight mail, on the first business day following the date of
such mailing, and (iii) if mailed by registered or certified mail, on the third
business day after the date of such mailing.

 

10



--------------------------------------------------------------------------------

Section 16. Section Headings.

The headings of the sections and subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof or affect
the meaning or interpretation of this Agreement or of any term or provision
hereof.

Section 17. Entire Agreement.

This Agreement, together with Confidentiality Agreement, the Inducement Plan,
the 2010 Stock Option and Incentive Plan, and any stock option agreement entered
into between the Company and Employee thereunder, constitute the entire
understanding and agreement of the parties hereto regarding the employment of
Employee. This Agreement supersedes all prior negotiations, discussions,
correspondence, communications, understandings, and agreements between the
parties (including without limitation that certain Term Sheet dated as of
December 10, 2015 and any offer letter given to Employee) relating to the
subject matter of this Agreement.

Section 18. Survival of Operative Sections.

Upon any termination of Employee’s employment, the provisions of Section 7
through Section 19 of this Agreement (together with any related definitions set
forth in Section 1 hereof) shall survive to the extent necessary to give effect
to the provisions thereof.

Section 19. Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument. The execution of this Agreement may be by actual or
facsimile signature.

Section 20. Gender Neutral.

Wherever used herein, a pronoun in the masculine gender shall be considered as
including the feminine gender unless the context clearly indicates otherwise.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

AEGERION PHARMACEUTICALS, INC.

 

/s/ Sandford Smith

By:   Sandford Smith Title:   Chairman of the Board

EMPLOYEE

 

/s/ Mary T. Szela

By:   Mary T. Szela

 

12



--------------------------------------------------------------------------------

EXHIBIT A

General Release and Waiver of Claims

In exchange for the severance benefits to be provided to me under the Employment
Agreement between me and Aegerion Pharmaceuticals, Inc. (the “Company”), dated
as of January 7, 2015 (the “Employment Agreement”), to which I would not
otherwise be entitled, on my own behalf and that of my heirs, executors,
administrators, beneficiaries, personal representatives and assigns, I agree
that this General Release and Waiver of Claims (the “Release of Claims”) shall
be in complete and final settlement of any and all causes of action, rights and
claims, whether known or unknown, accrued or unaccrued, contingent or otherwise,
that I have had in the past, now have, or might now have, in any way related to,
connected with or arising out of my employment or its termination, under the
Employment Agreement, or pursuant to Title VII of the Civil Rights Act of 1964,
the Americans with Disabilities Act, the Age Discrimination in Employment Act,
as amended by the Older Workers Benefit Protection Act, the Worker Adjustment
and Retraining Notification Act, the Employee Retirement Income Security Act,
the wage and hour, wage payment and fair employment practices laws and statutes
of the Commonwealth of Massachusetts (each as amended from time to time), and/or
any other federal, state or local law, regulation or other requirement
(collectively, the “Claims”), and I hereby release and forever discharge the
Company, its affiliates and all of their respective past, present and future
directors, shareholders, officers, members, managers, general and limited
partners, employees, employee benefit plans, administrators, trustees, agents,
representatives, successors and assigns, and all others connected with any of
them, both individually and in their official capacities, from, and I hereby
waive, any and all such Claims. This release shall not apply to (a) any claims
that arise after I sign this Release of Claims, including my right to enforce
the terms of this Release of Claims; (b) any claims that may not be waived
pursuant to applicable law; (c) any right to indemnification that I may have
under the certificate of incorporation or by-laws of the Company, and any
Indemnification Agreement between me and the Company or any insurance policies
maintained by the Company; or (d) any right to receive any vested benefits under
the terms of any employee benefit plans and my award agreements thereunder.

Nothing contained in this Release of Claims shall be construed to prohibit me
from filing a charge with or participating in any investigation or proceeding
conducted by the federal Equal Employment Opportunity Commission or a comparable
state or local agency, provided, however, that I hereby agree to waive my right
to recover monetary damages or other individual relief in any charge, complaint
or lawsuit filed by me or by anyone else on my behalf.

In signing this Release of Claims, I acknowledge my understanding that I may
consider the terms of this Release of Claims for up to [twenty-one
(21)/forty-five (45)]1 days from the date I receive it and that I may not sign
this Release of Claims until after the date my employment with the Company
terminates. I also acknowledge that I am hereby advised by the Company to seek
the advice of an attorney prior to signing this Release of Claims; that I have
had sufficient time to consider this Release of Claims and to consult with an
attorney, if I wished to do so, or to consult with any other person of my
choosing before signing; and that I am signing this Release of Claims
voluntarily and with a full understanding of its terms.

 

1  To be determined by the Company at the time of termination.



--------------------------------------------------------------------------------

I further acknowledge that, in signing this Release of Claims, I have not relied
on any promises or representations, express or implied, that are not set forth
expressly in the Release of Claims. I understand that I may revoke this Release
of Claims at any time within seven (7) days of the date of my signing by written
notice to the Chairman of the Company’s Board of Directors and that this Release
of Claims will take effect only upon the expiration of such seven-day revocation
period and only if I have not timely revoked it.

Intending to be legally bound, I have signed this Release of Claims under seal
as of the date written below.

 

Signature:

 

 

Name:

 

 

Date Signed:

 

 

 

2